DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-12-2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “filtering material” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “material” coupled with functional language “filtering” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1-8 and 11-20 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: fabric, layered plastic, woven material, a non-woven material or combinations (see [0016]). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0172661 to Spengler et  al. (“Spengler”).
As to claims 1 and 11, Spengler teaches an oil filter (42 See Figs. 5 and 6), comprising:
	a housing (74) including:
	an inlet (78);
	an outlet (80); and
	a filter element (84/86/88) located downstream of the inlet and upstream of the outlet, the filter element including:
		a filtering material (84); and
		a tracer material including a chromophore (See [0041]-[0043], the sensing system including a chromophore tracer 124 is part of the tag 54 having a dissolvable element 62, upon degradation of the dissolvable element the chromophore tracer is released into the fluid being filtered by the filter element thereby providing tracer material embedded through the filter element).
As to claims 2 and 12, Spengler teaches the filter of claim 1 or 11, and further provides for the tag being located in the filter so that the tracer material is capable of dissolving based on an amount of oil having a certain acid content flowing through the filter housing (See [0041]-[0043], and see 54 in Figs. 5 and 6).
As to claims 4 and 14, Spengler teaches the filter of claim 1 or 11, and further upon dissolution of the tracer material in the machine fluid being filtered, the tracer material would be located and embedded throughout the filter material of the filter (See e.g. [0041]-[0043], and see Figs. 5 and 6, upon dissolution of the tracer material from the tag, the fluid would pass through the filter medium and the tracer would then be located throughout the filter material as the fluid containing the tracer passes through).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3, 5, 7, 8, 13, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of U.S. Patent Application Publication No. 2005/0173325 to Klein et al. (“Klein”).
As to claims 3 and 13, Spengler teaches the filter of claim 1 or 11, but Spengler does not mention a temperature activated material.  Klein is directed to a similar spin-on oil filter having a dissolvable component located at various locations within the housing (See in Figs. 1a-9c).  Klein suggests providing for a heat activated so that the additive release can be controlled by temperature (See [0041]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a heat release of the additive in Spengler in order to achieve the predictable result of temperature controlled dissolution as demonstrated in Klein.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claims 5 and 15, Spengler teaches the filter of claim 1 or 11, and places the tag having the dissolvable component and tracer at various places within the filter housing (See Spengler 54 in Figs. 5 and 6),  but Spengler does not mention that the dissolvable component is formed as a solid structure located within the filtering material.  Klein is directed to a similar spin-on oil filter having a dissolvable component located at various locations within the housing (See in Figs. 1a-9c).  Klein suggests providing the dissolvable material as a solid structure located in the filtering material (See e.g. in Figs. 3, 5a-b).  Klein demonstrates that placements of the solid within the filter material (See [0054], and [0057]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the tracer material formed as a solid structure located within the filter material in Spengler in order to achieve the predictable result of effective introducing of the dissolvable material to the fluid flowing through the filter medium as demonstrated by Klein.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claims 7, 8, 18, Spengler teaches the filter of claims 1 or 11, but does not mention that the filtering material is formed by an additive manufacturing process and that the tracer material is pre-added with the filtering material or in the form of a geometric shape.
As to providing the tracer material pre-added to the filtering element or within the filtering material as a geometric shape, Klein is directed to a similar spin-on oil filter having a dissolvable component located at various locations within the housing (See in Figs. 1a-9c).  Klein provides that the tracer material is located within the filter, or also that it is in the form of a geometric shape of (See Fig. 3 and [0054], the tracer/additive material is located within the filtering material between the folds of the media, and is located throughout at regular intervals as shown in Fig. 3; See also Klein 18 in Figs. 2-9c where the additive is in the form of a geometric shape).  Klein demonstrates that placements of the solid within the filter material provides the predictable result of effective introduction of the dissolvable material to the fluid flowing through the filter medium (See [0054], and [0057]).  Accordingly, it would have been combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious. In doing so the filter element is capable of being identified by the additive geometric shape.
Further, the fact that the claimed product is made by additive manufacturing does not result in a material difference between the claimed product and the prior art.  See MPEP 2113(I), product-by-process claims are not limited by the manipulations of the recited steps, only the structure implied by the steps.  See also MPEP 2113(II), once a product appearing to be substantially identical is found and a prior art rejection made, the burden shifts to applicant to show an unobvious difference due to the claimed product-by-process limitations.  Here the choice of using an additive manufacturing process would not produce a materially different product than that of Spengler and Klein.
As to claims 20, Spengler teaches an oil filter (42 See Figs. 5 and 6), comprising:
	a housing (74) including:
	an inlet (78);
	an outlet (80); and
	a filter element (84/86/88) located downstream of the inlet and upstream of the outlet, the filter element including:
(84); and
		a tracer material including a chromophore (See [0041]-[0043], the sensing system including a chromophore tracer 124 is part of the tag 54 having a dissolvable element 62, upon degradation of the dissolvable element the chromophore tracer is released into the fluid being filtered by the filter element thereby providing tracer material embedded through the filter element).
Spengler is different in that Spengler does not mention that the filtering material is formed by an additive manufacturing process and that the tracer material is pre-added with the filtering material.
As to providing the tracer material within the filtering material pre-added to the filtering element, Klein is directed to a similar spin-on oil filter having a dissolvable component located at various locations within the housing (See in Figs. 1a-9c).  Klein provides that the tracer material is located within the filter, shape of (See Fig. 3 and [0054], the tracer/additive material is located within the filtering material between the folds of the media, and is located throughout at regular intervals as shown in Fig. 3; See Klein 18 in Figs. 2-9c).  Klein demonstrates that placements of the solid within the filter material provides the predictable result of effective introduction of the dissolvable material to the fluid flowing through the filter medium (See [0054], and [0057]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the tracer material formed as a solid geometrical structure located within the filter material in Spengler in order to achieve the predictable result of effective introducing of the dissolvable material to the fluid flowing through the filter medium as demonstrated by Klein.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious. 
Further, the fact that the claimed product is made by additive manufacturing does not result in a material difference between the claimed product and the prior art.  See MPEP 2113(I), product-by-process claims are not limited by the manipulations of the recited steps, only the structure implied by the steps.  See also MPEP 2113(II), once a product appearing to be substantially identical is found and a prior art rejection made, the burden shifts to applicant to show an unobvious difference due to the claimed product-by-process limitations.  Here the choice of using an additive manufacturing process would not produce a materially different product than that of Spengler and Klein.

Claims 5, 15, 21, and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of U.S. Patent Application Publication No. 2011/0278215 to Martin et al. (“Martin”).
As to claims 5, 15, 21, and 22, Spengler teaches the filter and filer element of claims 1 and 11, and places the tag having the dissolvable component and tracer at various places within the filter housing (See Spengler 54 in Figs. 5 and 6), but Spengler does not mention that the dissolvable component is formed as a solid structure located within the filtering material and embedded radially within the filtering material.  Martin is directed to a similar filtration device that provides for the release and dissolution of an additive component to the fluid being filtered (See Martin in the Figs. and see in the abstract).  Martin provides for a solid structure of the tracer materially (See Martin in Fig. 6,solid structure additive material is embedded radially within the filtering material 12f [0079]).  Martin explains that this arrangement provides for the predictable result of a controlled release of the additive while the fluid is being filtered (See again [0079]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the tracer material as a solid structure radially embedded in the filtering material in Spengler in order to provide for the predictable result of controlled release of the additive while the fluid is being filtered as taught and demonstrated in Martin.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieved predictable results is considered to be prima facie obvious.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler.
	As to claim 17, Spengler teaches the filter element of claim11, but does not mention the concentration of tracer that would be present in the filter element.  However, Spengler suggests that the amount of tracer in the fluid, and therefore the filter during use, is a result effective variable which controls whether a predetermined threshold has been reached, and when fresh fluid is to be used (See [0053]).  Accordingly, it would have been obvious to optimize the amount of tracer in the fluid and therefore the filter element as a result of providing the tracer to the fluid for monitoring purposes.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.

 Claims 18 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spengler in view of U.S. Patent Application Publication No. 2007/0193935 to Elsenbaumer et al. (“Elsenbaumer”).
As to claims 18 and 19, Spengler teaches the filter and media of claims 11, but does not mention that the tracer material is premixed with the filter material, which would result in an embedded tracer material.  Elsenbaumer is directed to a filter which includes an additive which is released as the oil flows through the filter (See Elsenbaumer abstract).  Elsenbaumer suggests embedding the additive within the filter media material in order to achieve the predictable result of dosing the additive as the oil flows through the media (See [0027], [0037]).  Accordingly, it would have been obvious to a person having ordinary skill in the art the time of invention to embed the additive in the filter media in Spengler in order to achieve the predictable result of dosing the oil which flows through the filter media as taught by Elsenbaumer.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
And the further limitations of claim 19 are directed to the process of making the product.  However, the fact that the claimed product is made by additive manufacturing does not result in a material difference between the claimed product and the prior art.  See MPEP 2113(I), product-by-process claims are not limited by the manipulations of the recited steps, only the structure implied by the steps.  See also MPEP 2113(II), once a product appearing to be substantially identical is found and a prior art rejection made, the burden shifts to applicant to show an unobvious difference due to the claimed product-by-process limitations. Here the choice of using an additive manufacturing process would not produce a materially different product than that of Spengler and Elsenbaumer.
As to claims 20, Spengler teaches an oil filter (42 See Figs. 5 and 6), comprising:
	a housing (74) including:
	an inlet (78);
	an outlet (80); and
	a filter element (84/86/88) located downstream of the inlet and upstream of the outlet, the filter element including:
		a filtering material (84); and
		a tracer material including a chromophore (See [0041]-[0043], the sensing system including a chromophore tracer 124 is part of the tag 54 having a dissolvable element 62, upon degradation of the dissolvable element the chromophore tracer is released into the fluid being filtered by the filter element thereby providing tracer material embedded through the filter element).
Spengler is different in that Spengler does not mention that the filtering material is formed by an additive manufacturing process and that the tracer material is pre-added with the filtering material.
As to claim 20 Spengler does not mention that the tracer material is premixed with the filter material, which would result in an embedded tracer material.  Elsenbaumer is directed to a filter which includes an additive which is released as the oil flows through the filter (See Elsenbaumer abstract).  Elsenbaumer suggests (See [0027], [0037]).  Accordingly, it would have been obvious to a person having ordinary skill in the art the time of invention to embed the additive in the filter media in Spengler in order to achieve the predictable result of dosing the oil which flows through the filter media as taught by Elsenbaumer.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
And the further limitations of claim 20 are directed to the process of making the product.  However, the fact that the claimed product is made by additive manufacturing does not result in a material difference between the claimed product and the prior art.  See MPEP 2113(I), product-by-process claims are not limited by the manipulations of the recited steps, only the structure implied by the steps.  See also MPEP 2113(II), once a product appearing to be substantially identical is found and a prior art rejection made, the burden shifts to applicant to show an unobvious difference due to the claimed product-by-process limitations. Here the choice of using an additive manufacturing process would not produce a materially different product than that of Spengler and Elsenbaumer.

Response to Arguments
Applicant's arguments filed 2-1-2021 have been fully considered but they are not persuasive.
Applicant argues that the Klein does not teach a chromophore.  In response this argument is moot in view of the new grounds of rejection over Spengler.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUCAS A STELLING/           Primary Examiner, Art Unit 1773